Per Curiam
Petitioner files what is designated “Application for Appeal of Writ of Error Coram Nobis, In Forma Pauperis.” Petitioner states briefly that he did not receive a fair trial on a charge of kidnapping. That he thereafter was denied a writ of error coram nobis following the trial and that he desires to appeal therefrom and has no funds for such purpose.
There is no presumption that a trial court commits error in this state without a showing. The statutes of this state provide a public defender for the purpose of representing a petitioner such as this, where there is a meritorious ground for an appeal. There is no showing or even claim that the petitioner has applied to the public defender, as provided under the Acts of this state for representation and aid.
Burns’ §13-1401, et seq.
For the reasons stated, the petition is dismissed.
Note. — Reported in 169 N. E. 2d 604.